Title: To George Washington from Aaron Ogden, 12 February 1783
From: Ogden, Aaron
To: Washington, George


                        
                            
                            Sir,
                            Jersey-camp February 12th 1783 3 OClock P.M.
                        
                        I am desired by General Dayton, to inform your Excellency, that the funeral of the late Lieutenant Colonel
                            Commant Barber, will take place to morrow morning at ten OClock, at which time the procession will set out from Mr William
                            Dennison’s, the late quarters of the deceased.
                        The corps will be interred at Bethleham-meeting-house. I have the honor to be. Your Excellency’.s most obedient
                            humble servant. 
                        
                            Aaron Ogden
                        
                    